IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,829-01


                        EX PARTE JOSEPH V. MARTINEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 1991CR3079-W1 IN THE 227TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam. HERVEY , J., not participating.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery with a deadly weapon and sentenced to 35 years’ imprisonment.

        Applicant contends that the parole revocation hearing in 2019 violated due process. See

Morrissey v. Brewer, 408 U.S. 471 (1972). His specific allegations implicate his right to be heard,

including the opportunity to be heard in person and to present witnesses and documentary evidence,

and the right to confront and cross-examine adverse witnesses. Applicant asserts that the San
                                                                                                       2

Antonio Narcotics Division made allegations against him to the Board of Pardons and Paroles prior

to the revocation hearing and without giving Applicant an opportunity to defend himself. Applicant

also asserts that he was not cognizant of his situation and was incompetent to waive his right to a

revocation hearing because he had not received medication for his debilitative disorder,

“A.H.A.D.D.,” for over 48 hours prior to signing the waiver. The trial court finds and concludes that

Applicant has not proven his allegations and recommends a dismissal.

        However, Applicant has alleged facts which, if true, might entitle him to relief. In these

circumstances, additional facts are needed. Accordingly, the record should be developed. The trial

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The

trial court shall order the Texas Department of Criminal Justice’s Office of the General Counsel to

obtain a response from a person with knowledge of relevant facts. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be represented

by counsel, the trial court shall appoint counsel to represent at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied due process in the parole revocation proceedings. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,
                                                                                                 3

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 26, 2020
Do not publish